Citation Nr: 0318544	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  92-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1952.

The remote procedural history of this case was set forth in 
some detail in a March 1998 remand of the Board of Veterans' 
Appeals (Board) and will not be repeated.

These matters come to the Board on appeal of a March 1991 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision the RO determined 
that new and material evidence had not been submitted to 
reopen previously denied claims of entitlement to service 
connection for a heart disorder and a psychiatric disorder.  

In a February 1996 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
previously denied claims of entitlement to service connection 
for heart and psychiatric disorders.  The veteran appealed 
the Board's February 1996 decision to the United States Court 
of Veterans Appeals (now known as United States Court of 
Appeals for Veterans Claims and hereinafter referred to as 
"the Court").  In a June 1997 order the Court affirmed the 
Board's determination that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a psychiatric disorder.  The Court additionally determined 
that new and material evidence had been submitted regarding 
the heart disorder.  The Court vacated that part of the 
February 1996 decision in which the Board denied service 
connection for a heart disorder and remanded that issue to 
the Board for additional development and re-adjudication.

In March 1998 the Board remanded the claim for service 
connection for a heart disorder to the RO for additional 
development.  While the case was pending at the RO, the 
veteran claimed entitlement to service connection for PTSD.  
In a June 2000 rating decision the RO denied entitlement to 
service connection for PTSD.  The veteran perfected an appeal 
as to that decision.


The Board notes by way of clarification that in denying 
service connection for PTSD the RO correctly did not address 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  See 38 U.S.C.A. § 5108 (West 2002).  The veteran's 
PTSD claim, although involving a psychiatric disability, 
constitutes a new claim which has not been previously denied.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a newly diagnosed disorder, 
whether or not it is related to a previously diagnosed 
disorder, cannot be the same claim when the new diagnosis has 
not been previously considered.  See Ephraim v. Brown, 82 
F.3d 399, 401 (Fed. Cir. 1996).  [Compare Ashford v. Brown, 
10 Vet. App. 120 (1997) (reliance upon a new etiological 
theory is insufficient to transform a claim which has been 
previously denied into a separate and distinct, or new, 
claim).]  The RO had not previously adjudicated the issue of 
entitlement to service connection for PTSD.  New and material 
evidence is not required to consider the substantive merits 
of the claim for service connection for PTSD because PTSD had 
not been diagnosed prior to the RO's March 1991 denial of 
service connection for a psychiatric disorder.


REMAND

There has been a significant change in the law during the 
pendency of these appeals.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)].  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and pending before VA on the date of enactment.  See Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002).  The VCAA 
is therefore applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

Duty to notify

Among other directives, the VCAA expanded the duty of VA to 
notify claimants and their representatives with respect to 
providing requisite evidence.  See 38 U.S.C.A. § 5103.  
Subsequent decisions the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to a claimant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

Although both claims for service connection were pending at 
the RO on the date of enactment of the VCAA, the veteran has 
not been provided notice of the evidence required to 
substantiate his claims for service connection for a heart 
disorder or PTSD.  In addition, 38 C.F.R. § 3.304(f) was 
revised in March 2002 to require VA to advise the veteran of 
the types of evidence that can be used to substantiate a 
claim for service connection for PTSD based on personal 
assault.  The veteran contends that he has PTSD as the result 
of being beaten by his sergeant.  The notice and development 
specified in 38 C.F.R. § 3.304(f)(3) is, therefore, required 
prior to adjudication of his appeal.

Duty to assist

In March 1998 the RO instructed the veteran to identify all 
health care providers who had treated him for a heart 
disorder since his separation from service.  He responded by 
reporting that although records of treatment from private 
physicians were no longer available, he had also received 
treatment from VA.  He has previously submitted some of his 
VA treatment records, but those records appear to be 
incomplete.  The Board finds, therefore, that additional 
effort should be made to obtain all of his treatment records 
from any VA medical facility from which he has received 
treatment since 1952.

The evidence in the claims file also indicates that the 
veteran is receiving disability benefits from the Social 
Security Administration, presumably due to his psychiatric 
disorder.  A copy of the SSA decision, as well as the medical 
evidence relied upon in reaching that decision, may be 
relevant to the issues on appeal, and should be considered by 
the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to Veterans Benefits Administration (VBA) for the 
following development:

1.  VBA must review the veteran's claims 
folder and ensure that all notification 
action required by 38 U.S.C.A. § 5103 is 
completed.  

2.  VBA should contact the veteran and 
obtain the names and addresses of all 
medical care providers, inpatient and 
outpatient, VA and private, who treated 
the veteran for a heart condition or 
psychiatric disorder since his separation 
from service.  After securing any 
necessary release, VBA should obtain 
copies of such records that are not in 
file.  Specifically, VBA should obtain 
the veteran's treatment records from VA 
medical facilities in St. Louis, Cape 
Girardeau, and Poplar Bluff, Missouri.  
If VBA is not able to obtain the 
identified records, the claims file 
should be documented to that effect, and 
the veteran should be provided reasonable 
opportunity to furnish such records..

3.  VBA should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, VBA 
should adjudicate the substantive merits 
of the claims for service connection for 
a heart disorder and PTSD.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


